Citation Nr: 1815316	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Friend



ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to September 1971, with additional periods of National Guard service.

This matter came before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 Travel Board hearing.  The transcript of the hearing is of record.

The issues of entitlement to service connection for the left wrist and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ankle disability was not incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

In the present case, the Veteran contends that he is entitled to service connection for his right ankle and that his current ankle disability was caused by an injury during a training exercise at Fort Knox.  At the outset, the Board notes that the record shows a diagnosis of right ankle osteoarthritis, and that a current disability has therefore been shown. 

June 1971 service treatment records document an emergency room visit after an accident and a diagnosis of right ankle sprain.  July 1971 records indicate that the Veteran was taken off crutches for his right ankle and issued an Ace bandage.  The record is silent for any other right ankle complaints in service.  

After the Veteran's discharge from service, the record is silent regarding right ankle injury or treatment until December 2009.  Private treatment records from December 2009 show that imaging was performed of the right ankle and that degenerative change of the medial and lateral malleoli was found.  The Veteran's private physician, N.M., noted the Veteran's reports of right ankle pain and his in-service injury of rolling his ankle and diagnosed the Veteran with osteoarthritis (old trauma) of the right ankle.  

The Veteran submitted a letter from his private physician N.M. dated August 2010 that opines that the Veteran's osteoarthritis in the left ankle likely began when he was on active duty.  However, in addition to the fact that the letter provides an opinion regarding the left, not the right ankle, the Board notes that the letter does not provide a rationale for this opinion.  A medical opinion that fails to provide a reasoned medical explanation for its conclusions is inadequate for appellate review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran also submitted November 2017 Disability Benefits Questionnaires (DBQs) completed by a private physician, R.F., regarding his claimed right ankle disability.  While it does not offer a formal nexus opinion, the medical history section of the DBQ pertaining to the right ankle states that the Veteran was injured when he rolled his ankle, which led to chronic arthritis, weakness and pain.  However, to the extent that this may be considered a medical opinion it is not accompanied by a rationale and it is therefore inadequate for appellate consideration.  Id.

A VA examination was provided April 2010.  The examiner found that the Veteran's right ankle was injured in service and noted the Veteran's lay statements of continuing pain until discharge from the National Guard and problems with his ankle and treatment since service.  However, the examiner observed that there was no evidence of sequella in service and there was no evidence that the Veteran sought treatment for his ankle until many years after service.  The examiner noted a December 2009 MRI showing mild degenerative changes in the ankle and opined that they resulted from the activities of a normal lifestyle and do not reflect the in-service ankle injury that was treated and resolved.  As a result, the examiner found that there was no nexus between the right ankle disability and service.  

Again, the Veteran contends that his right ankle disability was caused by his injury in active service.  Upon review of the above, the Board finds the April 2010 VA examination regarding the right ankle to be adequate for appellate review.  There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements, in-person examination and has a clear rationale, the Board finds it is entitled to significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008).

At his December 2017 Travel Board Hearing, the Veteran testified that his right ankle has bothered him continuously since service.  The Board notes that the Veteran is competent to report his symptoms and accords his statements significant probative weight.  The Veteran's friend, J.S., also testified that he has known the Veteran for at least 10 years and that he saw that he had leg problems.  However, the Board notes that the Veteran's friend did not testify that he had known the Veteran since service or that his right ankle disability had existed since that time.  The Board has considered the Veteran's reports of continuity of symptomatology since service, however, the fact remains that he did not seek treatment until 2009 which is close to four decades after service.  Moreover, the April 2010 VA examiner considered the Veteran's reports of problems with his ankle since service in providing his opinion that the current right ankle disability is not related to the in-service injury.  

As the August 2010 opinion submitted by the Veteran's private physician and the opinion offered by the November 2017 DBQ have been found to be inadequate, the only competent medical opinion of record providing an analysis of the etiology of the Veteran's right ankle disability is the April 2010 VA examination.  As discussed above, the opinion did consider the Veteran's statements of continuous right ankle problems since service, but found that his in-service injury was not likely the cause of those problems as that injury was treated and resolved and there was no evidence of sequela.  The opinion stands uncontradicted by any other competent evidence of record.

Finally, to the extent that the Veteran has argued that his current right ankle disability is due to the in-service injury and in so doing his statements may be construed as an opinion on the etiology of his current disability, the Board note he does not have the medical expertise required to provide an etiology opinion such as is required when determining the cause of osteoarthritis.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board therefore finds that the competent medical evidence of record indicates that the Veteran's right ankle disability was not incurred in service and service connection for a right ankle disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Entitlement to a service connection for osteoarthritis of the right ankle is denied.



REMAND

The Board finds that additional development is necessary prior to adjudicating the issues of entitlement to service connection for left wrist and left knee disabilities.  

A VA joints examination was conducted in April 2010.  The Board notes that the examiner did not offer an opinion regarding the Veteran's left wrist disability.  The Veteran testified at his November 2017 Travel Board hearing that he injured his left wrist when he fell during a training exercise at Fort Knox.  Service treatment records document a left wrist injury in May 1971 requiring an Ace bandage.  As the Veteran has a current left wrist disability, service records document an in-service left wrist injury, and there is no medical opinion of record regarding the etiology of the disability, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the left knee, service treatment records from May 1971 document a diagnosis of a twisted left knee.  The Board also notes that the Veteran had a preexisting left knee injury resulting from a motorcycle accident in 1967 and required surgery to remove the meniscus.  

The April 2010 examiner noted that the Veteran twisted his left knee in service but found that the incident was treated and resolved.  The examiner did note that the Veteran reported surgery on the knee in 1977 and treatment since that time.  In rendering the nexus opinion, however the examiner found that the submitted evidence did not show treatment until 2007 and that the current disability had no nexus to service.  However, the Board notes that subsequent to the April 2010 VA examination, the Veteran submitted a November 2017 DBQ from a private physician regarding the left knee that states that the Veteran had left knee surgery to repair his meniscus in 1978.  The Board notes that this evidence has not previously been considered in rendering a nexus opinion and it is consistent with the Veteran's reports of knee treatment after service.  Therefore, a new opinion must be provided upon remand to evaluate the etiology of this condition.

In addition, the April 2010 examiner noted the Veteran's preexisting condition, but did not discuss whether the incident in service aggravated that preexisting condition.  As the examiner did not address the issue of aggravation of the preexisting left knee injury, the opinion is inadequate and a new opinion must be provided upon remand.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41   (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to determine the etiology of any current left wrist disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current left wrist disability found to be diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to the Veteran's active service.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  

2.  Obtain an opinion from an appropriate medical professional regarding the etiology of the Veteran's current left knee disability.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

For any current left knee disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability was related to service, including whether the Veteran's preexisting left knee disability was aggravated by his in-service left knee injury.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements regarding the onset and persistence of his symptoms.  Attention is requested to the report of left knee surgery in 1978.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

4.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


